PER CURIAM:
We affirm in open court the denial by the district court, without a hearing, of *751this petition for habeas corpus claiming constitutional error.
Petitioner, found guilty of the crime of burglary in the third degree on November 9, 1960, was sentenced as a second felony offender to a term of not less than six nor more than ten years imprisonment, which he is now serving. He bases this petition on a claim that his privilege against self-incrimination was violated by the introduction of certain statements at his trial. For the reasons stated in Judge Frankel’s opinion below, reported at 310 F.Supp. 946 (1969), we hold that the petition was properly denied.
The court thanks Richard Harbus, Esq., for his conscientious efforts on this appointment.
Affirmed.